UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33609 SUCAMPO PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 The NASDAQ Global Market Delaware 30-0520478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, MD (Zip Code) (Address of principal executive offices) (301) 961-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No As of April 30, 2015, there were 45,155,885 shares of the registrant’s class A common stock outstanding. Sucampo Pharmaceuticals, Inc. Form 10-Q Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES INDEX TO EXHIBITS PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share and per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments, current Product royalties receivable Accounts receivable, net Deferred tax assets, current Deferred charge, current Restricted cash, current Inventory - Prepaid expenses and other current assets Total current assets Investments, non-current Property and equipment, net Intangible assets, net Deferred tax assets, non-current Deferred charge, non-current Restricted cash, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, current Collaboration obligation Income tax payable Notes payable, current Other current liabilities Total current liabilities Notes payable, non-current Deferred revenue, non-current Deferred tax liability, non-current Other liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized at March 31, 2015 and December 31, 2014; no shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Class A common stock, $0.01 par value; 270,000,000 shares authorized at March 31, 2015 and December 31, 2014; 45,119,780 and 44,602,988 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Class B common stock, $0.01 par value; 75,000,000 shares authorized at March 31, 2015 and December 31, 2014; no shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 524,792 shares at March 31, 2015 and December 31, 2014 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Research and development revenue $ $ Product royalty revenue Product sales revenue Co-promotion revenue - Contract and collaboration revenue Total revenues Costs and expenses: Costs of goods sold Research and development General and administrative Selling and marketing Total costs and expenses Income from operations Non-operating income (expense): Interest income 40 57 Interest expense ) ) Other expense, net ) ) Total non-operating expense, net ) ) Income before income taxes Income tax provision ) ) Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted Comprehensive income: Net income $ $ Other comprehensive income (expense): Unrealized loss on pension benefit obligation (7 ) - Unrealized gain (loss) on investments, net of tax effect (6 ) 7 Foreign currency translation gain (loss) ) Comprehensive income $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) (In thousands, except share data) Class A Common Stock Additional Paid-In Accumulated Other Comprehensive Treasury Stock Retained Earnings (Accumulated Total Stockholders' Shares Amount Capital Income (Loss) Shares Amount Deficit) Equity Balance at December 31, 2014 $ ) $ ) $ Employee stock option expense - Stock issued under exercise of stock options 5 - Stock issued under employee stock purchase plan - 11 - 11 Windfall tax benefit from stock-based compensation - Unrealized loss on pension benefit obligation - - - (7
